Order, Supreme Court, New York County (Marcy S. Friedman, J.), entered August 12, 2004, which, in a declaratory judgment action involving whether defendant Parole Board violated plaintiff prisoner’s constitutional rights to equal protection, granted defendant’s motion to dismiss the action for failure to exhaust administrative remedies, without prejudice, unanimously affirmed, without costs.
The complaint, which alleges that defendant gives preferential treatment to parole candidates based on race, sex, financial security or social advantage, was properly dismissed without prejudice to plaintiff’s seeking appropriate relief after he exhausts his administrative remedies. Couching an adverse administrative decision in terms of a constitutional violation will not excuse a litigant from pursuing administrative remedies *243that can provide the requested substantive relief, here parole, where resolution of the constitutional claim, here unequal protection, rests on factual issues that are reviewable administratively (Matter of Schulz v State of New York, 86 NY2d 225, 232 [1995], cert denied 516 US 944 [1995]; see Johnson v Markman, 288 AD2d 165 [2001]; Matter of Hakeem v Wong, 223 AD2d 765 [1996], lv denied 88 NY2d 802 [1996]). Concur—Saxe, J.P., Marlow, Nardelli, Gonzalez and Sweeny, JJ.